DONAHUE, C. J.
Epitomized Opinion
Wellman was tried and convicted upon an indictment containing twenty counts, ten for forging and counterfeiting bills of lading and the other ten for uttering the sarnie. At the time Wellman was President and General Manager of the E. L. Wellman Co., engaged in the 'business of buying and selling farm products. Drueke was employed by him as a bookkeeper and was Treasurer of the Company. The Company was financially unable to pay drafts and take up the bills of lading on grain shipped to its order. When these drafts were presented for payment Drueke would detach the original bill of lading from the draft, make a copy of the same and pin it to the draft, returning both the draft and counterfeit bill of lading to the bank. The original bill of lading would then be attached to a draft upon the Company’s customers and deposited in the bank to the credit of the Company. Wellman originated the plan, which was subsequently carried out In affirming the judgment below the Court of Appeals ruled on the following assignments of error:
1. An employer who originated the plan of issuing counterfeit bills of lading and who knew that his employe was substituting forged bills of lading from originals, may be convicted of forging and uttering the forged bills without proof that he had actual knowledge oí every forged bill issued by the employe.
2. The employer may be convicted of forging and uttering counterfeit bills of lading whether the employe in question actually performed the physical act of copying the bills of lading himself or directed some other employe to do it for him.
Attorneys — Charles E, Ward, for Wellman; Edward J. Bowman, U. S. Attorney, and Howard A. Ellis, Assistant U. S. Attorney, for United States; all of Grand Rapids, Mich.
3. A jury which believes that a witness has knowingly and wilfully testified falsely as to certain facts may disregard his testimony as to other facts.
4. Whether the employer originated the scheme of issuing the forged bills of lading is a question for the jury.
5. The Circuit Court of Appeals in an error proceeding will not weight the evidence.
6. Evidence of prior transactions is held admissible to prove criminal knowledge and intent.
7. Where witness testified that defendant told him the plan had been used in another city it is proper to cross-examine the defend- and as to his acquaintance with certain man in such other city and whether the defendant knew that such other person had been using fraudulent bills of lading.
8. Testimony as to the employe’s income from sources other than his salary immaterial and irrelevant.
9. Refusal to instruct jury that promise of immunity was to be inferred from non-prosecution of employe who testified for the government held proper.
10. Refusal to permit cross-examination as to attitude of witness and his bank concerning immunity to employe held not error.
11. Exclusion of testimony as to defendant’s reputation held proper in absence of a showing that the witness was qualified as a character witness.
12. Exclusion of testimony as to defendant’s character held not reversible error in view of six separate -witnesses relative thereto.
13. The court did not err in assuming that bills of lading were forged and uttered and the bank defrauded, where such elements of the crime were not in dispute and were established by uncontradicted evidence.
14. The charge was held not susceptible of construction that defendant could not relieve himself from further criminal responsibility by directing employe to stop such practice.
15. Failure of court to charge particularly as to the purpose for which testimony of character witnesses might be considered held not ground for reversal.
16. Instruction as to consideration of testimony of confessed accomplice held sufficient and refusal of requested instruction not error.
17. An employer who aided in substituting forged bills of lading for the originals was guilty of violating the statute making it an offense to forge or aid in forging a .bill of Idaing and uttering the same.